People v Rodriguez (2017 NY Slip Op 05024)





People v Rodriguez


2017 NY Slip Op 05024


Decided on June 20, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 20, 2017

Acosta, P.J., Richter, Feinman, Webber, Kahn, JJ.


4323 3229/15

[*1]The People of the State of New York,	SCI Respondent,
vAneudy Rodriguez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Ryan of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Meaghan L. Powers of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Shari R. Michels, J. at plea; Ethan Greenberg, J. at sentencing), rendered March 3, 2016, convicting defendant of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 1½ to 3, unanimously affirmed.
Defendant's waiver of indictment and his prosecution by superior court information were valid under CPL 195.10(2)(b) because the proceedings took place in Supreme Court, not Criminal Court. Defendant waived indictment in a hybrid court, and the record establishes that the part was then operating in its capacity as a Supreme Court part, so that the transfer from Criminal to Supreme Court had occurred (see People v Graves, 136 AD3d 520 [1st Dept 2016], lv denied 27 NY3d 997 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 20, 2017
CLERK